DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 7-12, 16, and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the rejections below in view of prior art reference Kobayashi et al.  

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7-12, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2018/0210551 A1 to Kitagawa in view of US Patent Pub. 2019/0088024 A1 to Kobayashi et al (“Kobayashi”).
(See Fig. 9), comprising:
a generating unit (12) configured to generate and update image containing an image object;
a projecting device (350) configured to project the image in a predetermined display region within a vehicle compartment of a vehicle;
a detecting device (20) configured to detect an operation site of an occupant positioned in a vicinity of the predetermined display region in the vehicle compartment;
a stimulation output device (330, 340) configured to output a tactile stimulation based on an ultrasound field to the operation site of the occupant;  
a sound output device (See Fig. 3, 122) configured to output a predetermined sound to the vehicle compartment; and
a determining unit (11) configured to determine whether the operation site of the occupant detected by the detecting device performs a non-contact operation against the image object to output a determination result as operational information; 
a sound response output unit (53) configured to cause the sound output device to output the predetermined sound to the vehicle compartment, the predetermined sound corresponding to a motion of the operation site of the occupant against the image object (¶ 0045); and
a stimulation response output unit (13) configured to cause the stimulation output device to output, on a basis of the determination result, the tactile (¶ 0037-0038),
the generating unit and the stimulation response output unit being configured to respectively update the image object and output of the tactile stimulation in accordance with the operational information (¶ 0033, 0035-0038, 0042), 
when the generating unit updates the image in accordance with the operational information, the stimulation output device varies the output of the tactile stimulation based on the ultrasound field in accordance with the updated image (¶ 0046-0048), wherein the image projected by the projecting device is a 3D image (See Fig. 1)
Kitagawa fails to disclose wherein the predetermined display region in an aerial region rearward a steering handle of the vehicle and above a seating surface of a seat which the occupant sits.  
Kobayashi discloses wherein the predetermined display region in an aerial region rearward a steering handle of the vehicle and above a seating surface of a seat which the occupant sits (See Fig. 4, 46; Kobayashi discloses a virtual display region 46 in which images are drawn to be display to a user.).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Kitagawa with the teachings of Kobayashi wherein the predetermined display region in an aerial region rearward a steering handle of the vehicle and above a seating surface of a seat which the 
As to claim 3, Kitagawa discloses wherein the generating unit is configured to update the image by deformation of a contact portion of the image object, movement of the image object, or a combination thereof in accordance with the contact portion of the image object operated by the operation site of the occupant (¶ 0045, “When the manipulation of sliding knob portion 62 in the horizontal direction HD is made on the image displayed midair by the operator OP, the display control unit 53 moves the knob portion 62 along the slider groove portion 63.”),
the stimulation response output unit is configured to cause the stimulation output device to vary the output of the tactile stimulation based on the ultrasound field in a case where the generating unit updates the image to deform the contact portion of the image object (¶ 0046), and
the stimulation response output unit is configured to cause the stimulation output device to shift the output of the tactile stimulation based on the ultrasound field in a same direction as a movement direction of the image object in a case where the generating unit updates the image to move the image object (¶ 0046).
As to claim 5, Kitagawa discloses wherein the generating unit and the stimulation response output unit are configured to respectively cause the image object and the output of the tactile stimulation to move along a direction in which the operation site of the occupant moves (¶ 0045-0046).       
(¶ 0045-0046).
As to claim 8, the same rejection or discussion is used as in the rejection of claim 7.  
As to claim 9, Kitagawa discloses wherein the stimulation response output unit is configured to cause the stimulation output device to output a different type of tactile stimulation in accordance with one or more of the contact portion of the image object operated by the operation site of the occupant, a direction in which the operation site of the occupant moves, and a speed at which the operation site of the occupant moves (¶ 0046-0049).
As to claim 10, the same rejection or discussion is used as in the rejection of claim 9.  
As to claim 11, the same rejection or discussion is used as in the rejection of claim 9.  
As to claim 12, Kitagawa discloses wherein the stimulation response output unit is configured to vary, in accordance with variation of a shape of the image object based on update of the image by the generating unit, a type of the tactile stimulation outputted by the stimulation output device from the tactile stimulation before the variation of the shape to a tactile stimulation after the variation of the shape (¶ 0038, 0042, 0057).
(¶ 0048, 0052, 0055).
As to claim 16, the same rejection or discussion is used as in the rejection of claim 1.  
As to claim 19, the same rejection or discussion is used as in the rejection of claim 1.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2018/0210551 A1 to Kitagawa in view of US Patent Pub. 2019/0088024 A1 to Kobayashi et al (“Kobayashi”), and further in view of US Patent Pub. 2020/0073520 A1 to Mohan et al (“Mohan”).
As to claim 18, Kitagawa in view of Kobayashi discloses a vehicle, comprising: the non-contact operating apparatus according to claim 1, but fails to disclose a control device coupled to the non-contact operating apparatus through an internal network, the control device being configured to control an operation of the vehicle; and a communication device coupled to the non-contact operating apparatus through the internal network, the communication device being configured to communicate with an outside of the vehicle, the non-contact 
Mohan discloses vehicle operating device (See Fig. 2) comprising:  
a control device (202a) coupled to the operating apparatus through an internal network (218), the control device being configured to control an operation of the vehicle; and 
a communication device (208) coupled to the operating apparatus through the internal network, the communication device being configured to communicate with an outside of the vehicle (120), the operating apparatus being configured to display content received by the communication device as the image (¶ 0063).
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Kitagawa in view of Kobayashi with the teachings of Mohan of a control device coupled to the non-contact operating apparatus through an internal network, the control device being configured to control an operation of the vehicle; and a communication device coupled to the non-contact operating apparatus through the internal network, the communication device being configured to communicate with an outside of the vehicle, the non-contact operating apparatus being configured to project content received by the communication device as the image, as suggested by Mohan thereby similarly using known components in vehicle operating input devices such that content can be transmitted/received from an external network to be displayed to a user.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2018/0210551 A1 to Kitagawa in view of US Patent Pub. 2019/0088024 A1 to Kobayashi et al (“Kobayashi”), and further in view of US Patent Pub. 2020/0258314 A1 to Nonoyama et al (“Nonoyama”).
As to claim 20, Kitagawa in view of Kobayashi fails to disclose wherein the image object includes a character of a person or an animal, and the sound response output unit is configured to cause the sound output device to output a different sound in accordance with motion of the operation site of the occupant against the character, a contact portion of the character, or both.  
Nonoyama discloses wherein the image object includes a character of a person or an animal (See Fig. 1), and the sound response output unit is configured to cause the sound output device to output a different sound in accordance with motion of the operation site of the occupant against the character, a contact portion of the character, or both (¶ 0115, 0194).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Kitagawa in view of Kobayashi with the teachings of Nonoyama wherein the image object includes a character of a person or an animal, and the sound response output unit is configured to cause the sound output device to output a different sound in accordance with motion of the operation site of the occupant against the character, a contact portion of the character, or both, as suggested by Nonoyama thereby similarly using known configurations for providing virtual characters/animals to be manipulated by contact by a user and providing feedback.  
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2018/0210551 A1 to Kitagawa in view of US Patent Pub. 2019/0088024 A1 to Kobayashi et al (“Kobayashi”), and further in view of US Patent Pub. 2020/0258314 A1 to Nonoyama et al (“Nonoyama”), and further in view of US Patent Pub. 2020/0073520 A1 to Mohan et al (“Mohan”).
 As to claim 21, Kitagawa in view of Kobayashi and Nonoyama discloses all of the limitations of claim 20, and further discloses 
a control device (Kitagawa, See Fig. 9, 310) coupled to the non-contact operating apparatus;
the non-contact operating apparatus is configured to output the operational information to the control device (See Fig. 9, 20; ¶ 0063), and 
the control device is configured to control an operation of the vehicle based on the operational information (See Fig. 9, 20; ¶ 0063).
Kitagawa fails to disclose a vehicle, comprising: a control device coupled to the non-contact operating apparatus through an internal network.  
Mohan discloses vehicle operating device (See Fig. 2) comprising:  
a control device (202a) coupled to the non-contact operating apparatus through an internal network (218).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Kitagawa in view of Kobayashi and Nonoyama with the teachings of Mohan of a vehicle, comprising: a control device coupled to the non-contact operating apparatus through an internal network, as suggested by Mohan thereby similarly using known components in vehicle operating input 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624